Exhibit 21 TASTY BAKING COMPANY AND SUBSIDIARIES SUBSIDIARIES OF THE COMPANY The company owns, directly or indirectly, 100% of the outstanding capital stock of the following subsidiaries: Business Name of Corporation Jurisdiction of Incorporation TBC Financial Services, Inc. Pennsylvania Tasty Baking Oxford, Inc. Pennsylvania Tastykake Investment Company (a) Delaware (a) Tastykake Investment Company was consolidated with and into the Company effective December 26, 2009. The aforementioned is included in the Consolidated Financial Statements of the company filed herewith. 1
